Citation Nr: 1517242	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  13-20 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a right shoulder condition, to include degenerative changes, and to include secondary to service-connected left shoulder condition.

3.  Entitlement to service connection for a neck disability, to include degenerative spinal and tissue conditions.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to July 2006.

This matter comes before the Board of Veterans Appeals (the Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in Montgomery, Alabama, which denied service connection for the claims on appeal.  The RO considered service connection for degenerative tissue of the neck and service connection for degenerative spinal disease also claimed as a genetic condition separately, but the Board, upon review of the record, finds it most appropriate to consider these issues in conjunction.  

The Board has reviewed the Veteran's paper claims file, and Virtual VA and VBMS electronic claims file to ensure a total review of the evidence.

The issues of service connection for hypertension and a right shoulder condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The most competent and probative medical evidence of record establishes that the Veteran has a current diagnosis of a spinal condition, to include degenerative neck changes that was aggravated by service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, service connection for a spinal condition, to include degenerative neck changes, also claimed as genetic condition, is warranted.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish a right to compensation for a present disability on a direct basis, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

The Veteran submitted medical evidence from the Maxwell AFB Medical Clinic, including a September 2010 letter from a physician/ family nurse practitioner, U.S. Air Force Major J.M.G., who identifies herself as having provided treatment to the Veteran from 2000 through present.  The letter indicates that in April 2009 the Veteran suffered severe pain in his neck which radiated down his right arm.  A neurosurgeon provided treatment and initially assessed the Veteran's condition as cervical radiculopathy and cervical spondylosis/ arthritis.  Subsequent surgery confirmed this diagnosis and also revealed the spinal cord disorder, Ossification of the Posterior Longitudinal Ligament (OPLL).  The OPLL caused spinal cord compression at C5-C6 and C6-7 down to the posterior longitudinal ligament.  The OPLL is related to genetic predisposition but repetitive injury/ stress could accelerate symptoms.  Major J.M.G. opined that considering service treatment records reflecting neck sprain,  a 1995 motor vehicle accident, and regular exercise due to military regime, the Cervical Radiculopathy, Cervical Spondylosis, and OPLL were more likely than not aggravated by his active service.

In light of this competent and probative medical evidence of record, the Board concludes that the evidence is at the very least in relative equipoise as to whether the Veteran suffers from a spinal condition as aggravated by his service.  When the totality of the evidence supports the Veteran's claim or is in relative equipoise, the Veteran prevails on his claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, having resolved doubt in favor of the Veteran, the Board concludes service connection for a spinal condition, to include degenerative neck changes (such as cervical radiculopathy and cervical spondylosis/arthritis), also claimed as genetic condition, is warranted.


ORDER

Entitlement to service connection for a spinal condition, to include degenerative neck changes (such as cervical radiculopathy and cervical spondylosis/arthritis) is granted.


REMAND

The Board sincerely regrets the delay, but to decide the following matters without additional evidentiary development would be prejudicial to the Veteran's claims for service connection for hypertension and a right shoulder disability.

Hypertension

It is unclear to the Board if the Veteran suffers from a current disability of hypertension under the standards set forth for VA compensation purposes.

Pursuant to 38 C.F.R. § 4.104 , Diagnostic Code 7101 (2014), the term "hypertension" means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  Hypertension must be confirmed by readings taken two or more times on at least three different days.  Id. 

The record contains numerous blood pressure readings, but most readings, including recent readings, do not reflect diastolic blood pressure that is predominantly 90 mm. or greater, or systolic blood pressure that is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  Nevertheless, the record contains prior diagnoses of hypertension and supports that the Veteran has at times been prescribed medication for hypertension.  As such, a VA examination is required to determine if the Veteran indeed suffers from a current hypertension disability for VA compensation purposes, and if so, to opine as to its etiology.

Right Shoulder Condition

While the record supports that the Veteran suffers from degenerative changes in the right shoulder, a VA examination is required to confirm all diagnoses as to the right shoulder and to opine as to the Veteran's right shoulder condition's etiology.  The Veteran's service treatment records supports that he was treated for his right shoulder after a 1995 motor vehicle accident, and it was examined in 2001 for soreness after weight lifting.  The examiner is asked to consider these facts in his or her nexus opinion.

The opinion is also requested to consider the impact of service-connected disabilities on the right shoulder.  The Veteran has raised the issue of service connection secondary to his service-connected left shoulder condition.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate VA examinations conducted by a medical provider or providers skilled in internal medicine, in regard to the Veteran's claimed hypertension and right shoulder condition.

After reviewing the claims file including the entirety of this remand, all service treatment records and all prior blood pressure readings and right shoulder MRIs and X-rays, eliciting a history directly from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner should offer the following opinions:

(a) Please opine as to whether the Veteran suffers from hypertension, with the diastolic blood pressure as predominantly 90 mm. or greater, or isolated systolic hypertension meaning that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  

Please confirm hypertension by readings taken two or more times on at least three different days.  

(b)  If it is confirmed that the Veteran suffers from hypertension as defined by the above standards, please specify whether it is at least as likely as not that the hypertension was incurred in or otherwise related to the Veteran's active military service.

(c) Please specify all appropriate diagnoses as to the Veteran's right shoulder, including degenerative changes.

(d)  In regard to each diagnosis as to the right shoulder, please specify whether it is at least as likely as not that the diagnosis was incurred in or otherwise related to his active military service.  

In doing so, please consider the Veteran's service treatment records, which support that he was treated for his right shoulder after a 1995 motor vehicle accident, and the right shoulder was examined in 2001 for soreness after weight lifting.  

(e)  Please opine whether each diagnosis of the Veteran's right shoulder was caused or has been permanently aggravated by the Veteran's service-connected disabilities, including his service-connected left shoulder condition.

The examiner(s) should provide a complete rationale for any opinion provided.  If the requested opinion cannot be provided without resorting to mere speculation, the examiner(s) should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

The claims file must be properly documented regarding any notifications to the Veteran as to the scheduled examinations.

2.  After the above is complete, readjudicate the Veteran's claims for service connection for hypertension and a right shoulder condition.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


